Citation Nr: 0816361	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a joint disorder.  

2.  Entitlement to service connection for food allergies.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for an undiagnosed or 
medically unexplained chronic multi-symptom illness.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder.  

6.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In his substantive appeal, the veteran requested a hearing 
before a member or members of the Board.  In a March 2006 
written statement, he withdrew that request.  


FINDINGS OF FACT

1.  The veteran does not have a joint disorder.  

2.  The veteran does not have food allergies related to 
service .  

3.  The veteran does not have a disability involving 
headaches that had onset during active service or is related 
to his active service

4.  The veteran does not have an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness.  

5.  A psychiatric disorder did not have onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
the veteran's active service.  

8.  The veteran's current skin did not have onset during 
active service and is not etiologically related to his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a joint disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for food allergies 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

3.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

4.  The criteria for service connection for an undiagnosed or 
medically unexplained chronic multi- symptom illness have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

6.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and psychoses, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

However, a disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a qualifying chronic disability 
that became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree by December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317.  Associated with this veteran's claims file 
is a DD Form 214 indicating that the veteran received the 
Southwest Asia Service Ribbon with 2 Bronze Stars and the 
Kuwait Liberation Medal.  This is sufficient to establish the 
veteran's status as a Persian Gulf veteran.  

A 'qualifying chronic disability' is a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi- symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 C.F.R. § 
3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of Title 
38 of the United States Code authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Evidence of record relevant to the veteran's claims includes 
medical evidence containing opinions as to the origin of the 
veteran's reported symptoms.  In cases such as this, where 
there are conflicting statements or opinions from medical 
professionals, it is within Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The veteran does not contend that his current symptoms had 
onset as separate entities during service.  Rather, the crux 
of his claim is that his symptoms are part of an undiagnosed 
illness or a medically unexplained multi-symptom illness 
related to his service during the Persian Gulf War.  He has 
proposed that this is due to immunizations received pursuant 
to that service, exposure to heavy metals from proximity to 
ordinance, resulting in mercury toxicity, and exposure to 
unidentified toxins.  Thus, the Board will address this 
contention first and then turn to whether any other theory of 
entitlement is favorable to the veteran's claims.  

First, the Board examines the evidence submitted by the 
veteran in support of his claims.  This consists of a letter 
from "J.S.", M.D. dated in February 2004, in which Dr. J.S. 
states that the veteran had been his patient since October 
2003.  

Dr. J.S. writes that that the veteran's "single most 
severely disabling conditions is multiple chemical 
sensitivities."  He reports that these include "extreme 
sensitivities to perfumes, household cleaners, smoke, 
including cigarette smoke, paint fumes, new carpets and new 
furniture odors, colognes multiple types of soaps and creams, 
strong food odors, and everyday pollution."

Dr. J.S. reports that these agents precipitate chest 
constriction with shortness of breath, headaches, 
significantly compromised cognitive ability, such as 
concentration, simple recall and the ability to stay focused, 
watery eyes, nasal congestion, and facial flushing.  

Significantly, Dr. J.S. stated "[a]dditionally, the patient 
suffers with the following significant symptoms: fatigue, 
food allergies (frequently manifested with the above same 
symptoms), arthralgias, and progressive deterioration in mood 
related to the persistent chronic nature of these symptoms."  
Thus, Dr. J.S. attributes the veteran's psychiatric symptoms 
to his physical symptoms.  

Dr. J.S. states that he wrote the letter on behalf of the 
veteran in support of the veteran's claims for disability 
related to his service during Desert Storm.  As a rationale 
to explain the connection between these symptoms and the 
veteran's service, Dr. J.S. states "[t]he patient did not 
have these symptoms prior to entering active duty in the 
military.  All symptoms have developed since this period of 
time."  

While this letter is favorable to the veteran's claim, the 
Board assigns the letter very little probative weight.  Dr. 
J.S.'s opinion that the veteran's currently reported symptoms 
are related to his service is a medical opinion solely 
because Dr. J.S. indicates that he is a physician (that is, 
in form only).  Dr. J.S. provides no medical rational for his 
opinion.  Rather his rationale for relating these symptoms to 
service is that the veteran did not have the symptoms prior 
to service, but nine years after service he did have the 
symptoms.  

This is a poorly reasoned explanation and one certainly not 
requiring a degree in medicine.  The reasoning is overly 
broad and illogical (suggesting that any problem the veteran 
had after service would be related to service based on the 
fact that he did not have the problem before service), there 
is no indication that Dr. J.S. considered any other 
explanation for the veteran's symptoms or conducted any 
diagnostic tests to rule out whether the veteran's symptoms 
were attributable to diagnosed disorders.  Rather, Dr. J.S. 
made an illogical leap from reports of multiple symptoms to 
causation rooted in the veteran's service in the Persian 
Gulf.  

Dr. J.S. does not support any of his assertions with clinical 
data.  He reports "extreme" multiple chemical sensitivities 
but provides no diagnostic evidence, or even documented 
observations that these sensitivities are actually present.  
There are no treatment records demonstrating any objective 
evidence of any of these symptoms.  

Service connection under 38 C.F.R. § 3.317 requires objective 
indication of chronic disease including signs in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Dr. J.S. reports that the 
veteran experienced a chest constriction with a 'sensation' 
of shortness of breath, headaches, arthralgias, and fatigue, 
hardly symptom perceptible to an examining physician or 
capable of independent verification.  

While diagnostic tests could provide objective evidence of 
these symptoms, there is no evidence that Dr. J.S. 
administered such tests.  

The Board recognizes that facial flushing, watery eyes, and 
nasal congestion are objectively perceivable, yet there is 
there is no evidence that these were ever present when Dr 
J.S. examined the veteran.  Furthermore, the record shows 
that the veteran has seasonal allergies.  Therefore, symptoms 
of diagnosed seasonal allergies, such as nasal congestion, 
are not evidence of an "undiagnosed illness".  The medical 
opinion is fatally flawed.       

Dr. J.S.'s letter is little more than a repetition of the 
veteran's reported symptoms, with no supporting 
documentation, no demonstration that the veteran actually has 
any of these conditions, and no evidence that the symptoms 
are not attributable to a diagnosed condition or that any 
other diagnosable condition has even been considered.  
Dr.J.S.'s opinion regarding a connection between the 
veteran's service and his symptoms derives from flawed 
reasoning.  As stated above, this is a medical opinion in 
form only, and the Board assigns it only the slightest 
probative weight.  

However, unlike Dr. J.S.'s letter, VA treatment records from 
February 2003 through October 2005 provide considerable 
evidence based in science and medicine.  These records show 
that the veteran suffers from a psychiatric disorder and that 
his reported symptoms are the result of that disorder.  This 
is in direct opposition to Dr. J.S.'s letter in which Dr. 
J.S. stated that the veteran's symptoms arising out of 
extreme sensitivities to various chemicals gave rise to his 
psychiatric disorder.  

The Board finds the VA medical professionals cause and effect 
explanation to be more probative because it makes sense and 
does not depend on the faulty reasoning.  Furthermore, as 
detailed below, this cause and effect explanation is 
supported by clinical notes and diagnostic test results.  

Additionally, service medical records show that the veteran's 
claimed disabilities are not related to his service on any 
theory.  These records contain no mention of depression, 
anxiety, a psychiatric disorder, headaches, food allergies, 
sensitivity to chemicals, or joint pain.  These records show 
treatment for a stomach ache, fever and diarrhea of one day 
duration in March 1988, and an appendectomy in December 1989.  

Service medical records document that the veteran had a rash 
around his nose in December 1988.  This was described as 
"fine white scales noted on scalp greasy appearing scales 
noted to nasolateral folds."  Selsun shampoo and 
hydrocortisone creme were prescribed.  He reported a rash of 
his left groin and leg area in November 1988.  This was 
diagnosed as tinea cruris and he was again prescribed 
hydrocortisone cream.  The record is absent for further 
mention of skin disorders, providing evidence against this 
claim.  

An August 1992 report of separation medical examination 
indicates normal clinical evaluations for all physiological 
systems and anatomical regions with the exception of 
identifying body marks, scars or tattoos, indicating that he 
had an appendectomy scar.  Noted on this form is that the 
veteran had seasonal allergic rhinitis, which was 
asymptomatic.  In an associated report of medical history, 
the veteran indicated that he did not then have, nor had ever 
had nervous trouble of any sort; depression or excessive 
worry; arthritis, rheumatism, or bursitis; frequent or severe 
headache; stomach, liver or intestinal trouble; swollen or 
painful joints; or skin diseases, providing evidence against 
his own claims.  

The respective single reports of stomach ache, fever and 
diarrhea in 1989, seborrheic dermatitis in 1987, and tinea 
cruris in 1988, are not evidence of "chronic" disorders 
during service.  In making this finding, the Board is not 
offering an unsubstantiated medical opinion.  Rather the 
Board's finding is based on the plain language of 38 C.F.R. § 
3.303(b), which states that for the showing of a chronic 
disease in service there must be sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic".  The service medical records support this 
finding. 

Here there was only one observation of tinea cruris, one 
observation of seborrheic dermatitis and one observation of 
gastric symptoms.  Additionally, these symptoms were reported 
several years before separation from service and both 
physical examination and were not present at separation from 
active service, providing more evidence against these claims.  

Hence, service medical records provide strong evidence that 
the veteran did not have a joint disorder, food allergies, a 
psychiatric disorder, headaches, chronic skin or 
gastrointestinal disorders, or any other disability during 
service.  

February 2003 VA clinic notes are the earliest post-service 
medical evidence of record.  That month, the veteran reported 
food allergies and sleep apnea.  He reported that, for the 
past year, he awakened feeling unrefreshed with morning 
headaches, daytime fatigue, and generalized soreness.  He 
also reported poor memory, gastric esophageal reflux 
disorder, diarrhea, rash, abdominal bloating, and depression.  

By his own account, his symptoms arose no earlier than 
February 2002, almost a decade after separation from service.  
This precludes a finding of continuity of symptomatology for 
any of these reported symptoms.  This report is evidence that 
any symptoms suffered by the veteran are not related to his 
service.  

A clinical physical examination in February 2003, revealed an 
erythematous rash around the veteran's nose and chin and an 
erythematous macula rash over his back and exterior chest 
wall.  Musculoskeletal examination was normal.  Treatment by 
a psychologist and follow up of the veteran's physical 
complaints were planned.  This normal joint examination is 
evidence against the veteran's claim for service connection 
for a joint disorder because it shows that he has no joint 
disorder after service.  

An extensive report of a psychiatric biopsychosocial 
assessment, from March 2003, is of record.  The veteran 
reported feeling depressed over the past two or three years.  
He attributed this to adjustment to his ongoing physical 
symptoms which he stated had increased in severity over the 
past five years.  This report includes review of the 
veteran's military service, but neither the veteran nor the 
clinician attributes his symptoms to service.  Moreover, the 
report indicates onset of physical symptoms five years 
earlier, and of psychological symptoms 3 years earlier, 
placing onset of these symptoms some seven and one half and 
five and one half years after service respectively, providing 
highly probative evidence against this claim.

This psychiatric assessment is evidence against his claims 
because the report shows, by the veteran's own report, that 
none of his reported symptoms manifested until several years 
after separation from service.  This precludes application of 
any presumptive provision.  Furthermore, this tends to show 
that the claimed disorders did not have onset during his 
service, indicating problems that began well after service 
with no connection to service.  

Treatment records from March 2003 include a dermatology 
consult reporting that the veteran had a clinical history of 
erythematous rash at the hairline of his chin and on his 
chest.  The veteran believed this to be the result of a food 
allergy, but the clinician wrote that the clinical history 
was negative, providing yet more evidence against this claim.  
The dermatologist assessed the veteran with seborrheic 
dermatitis, which he described as mild scales with erythema 
and mild scale of the scalp and nasolabial folds bilaterally.  
The veteran's skin condition is seborrheic dermatitis, not a 
symptom of an undiagnosed illness.  

Notes from April 2003 indicate a referral for psychiatric 
evaluation.  The veteran reported pessimism, loss of energy 
and depressed mood present for greater than the past three 
years, with loss of appetite developing one year prior and a 
forty pound weight loss.  He also reported poor 
concentration.  This note also reports that the veteran had 
been admitted to Beverly Hospital for panic attacks.  

The psychiatrist found no active somatic diagnosis.  The 
veteran reported multiple bowel and skin complaints, 
described facial eruptions with multiple foods, including 
dairy, garlic, and tomatoes.  He also expressed concern about 
exposure to unidentified toxins during the Gulf War, and a 
belief that his physical symptoms were related to an as yet 
undiagnosed illness.  The psychiatric professional noted that 
the veteran was painfully thin, dysphoric, reflexively 
pessimistic, and that the veteran listed numerous "facts" 
of dubious veracity to justify his severe negativism.  This 
clinician reported that the veteran had no movement disorder, 
or observed signs of neurological impairment.  A diagnosis 
was provided of major depression with severe weight loss 
probably due to the major depression as well as low blood 
pressure and bradycardia, which the clinician stated are 
conditions associated with starvation and severe depression.  

In May 2003, the veteran was again seen by the VA attending 
psychiatrist.  Although medication had been prescribed to 
treat his depression, the veteran did not comply with that 
treatment, expressing a belief that his primary problem was 
gastrointestinal rather than psychiatric.  The previous 
diagnosis was confirmed and the psychiatrist stated that the 
veteran was still short of overt psychosis.  

In July 2003, a VA medical resident noted that the veteran 
had extreme weight loss because he did not eat.  This 
practitioner encouraged the veteran to eat. 

July 2003 gastrointestinal consult notes indicate examination 
of the veteran with a conclusion that the reason for his 
weight loss is the veteran's limited food intake due to his 
concern that certain foods cause skin rash.  At this point 
the veteran stated that he had sought outside food allergy 
testing and would bring the results to VA.  Again, clinicians 
advised him to increase his food intake.  These notes contain 
remarks that the veteran's decision regarding his diet and 
allergies were based on conjecture without evidence, 
providing more evidence against this claim.  

A note from later than month states that the veteran brought 
his outside laboratory results to a gastrointestinal consult 
follow-up visit and that the tests indicated that the veteran 
had no food allergies, providing more evidence against his 
claim.  He had increased his food intake over the past week, 
yet continued to express concern that Gulf War Syndrome was 
contributing to his gastrointestinal symptoms.  An assessment 
was provided of "major depression and 50 [pound] weight loss 
over one year likely [secondary to] poor caloric intake due 
to fear of allergic reactions."  

The negative food allergy test results are strong evidence 
that the veteran does not have food allergies.  This evidence 
outweighs that provided in Dr. J.S.'s letter because this 
evidence is based on objective scientific evidence, 
undermining his opinion regarding all claims.  There is no 
indication that Dr. J.S.'s opinion is based on any contrary 
objective evidence.  

August 2003 primary care notes from indicate that despite the 
negative diagnostic tests for food allergies and the results 
of the gastrointestinal consult, the veteran continued to 
express belief that he had food allergies, stating that many 
Gulf veterans have this "food problem" and "leaky gut."  
Additionally, although the veteran was treated with 
hydrocortisone cream for seborrheic dermatitis, he did not 
believe that his skin lesions were solely seborrheic 
dermatitis.  Notes also indicate that the veteran was 
negative for a skin rash, except for the area around his 
mouth.  He had also lost 10 pound since his last visit, 
because he was not eating.  

August 2003 infectious disease attending notes reported that 
laboratory results from workup for infectious disease were 
negative, providing more evidence against this claim.  
Immunoglobulins did not indicate major allergic problems.  
The veteran requested additional tests, assays for mycoplasma 
and chlamydia.  The practitioner stated that there was no 
literature on the utility of these tests to diagnose or treat 
any condition claimed by the veteran and stated that he could 
not in good faith approve the tests.  This practitioner urged 
the veteran to comply with treatment for his depression, but 
the veteran was dissatisfied with this approach and refused 
the offer of an independent psychiatric evaluation.  The 
clinician noted that the veteran had asserted that the 
measures recommended by the gastrointestinal service worsened 
his symptoms and he had reverted to this previous diet.  

These notes show that the veteran does not have a gastro-
intestinal disorder or food allergies.  Rather, all VA 
medical professionals that evaluated the veteran found his 
symptoms to be manifestations of his diagnosed psychiatric 
disorder, or, in the case of his skin disease, to be simply a 
separately diagnosed skin disease, not part of an undiagnosed 
or medically unexplained chronic multi-symptom illness 
related to service.  

In September 2003, a VA staff psychiatrist noted 

In terms of your disability request, I 
therefore have no basis for authorizing 
an extension.  If you are disabled by a 
medical or gastro-intestinal problem, 
then that physician would be able to 
judge whether you meet criteria for 
disability.  While you may be disabled, 
in my opinion, by a psychiatric problem, 
in the absence of your attempting even to 
try to treat the problem (which would 
involve taking medications as well as 
talking therapy), I cannot make a 
determination of disability.  

The record makes clear the importance for the veteran in 
treating his psychiatric problem.  A review of the medical 
evidence of this case clearly reveals the tremendous 
importance to the veteran's health in working with health 
care providers (private or VA) in treating his psychiatric 
problem.

A March 2004 nutrition consult note documented the veteran's 
belief that he has a "'mercury toxicity', a form of Gulf War 
Syndrome."  Based on this belief the veteran continued to 
restrict his food intake.  The nutritionist recommended 
additional psychiatric evaluation.  Also in March 2004, the 
veteran reported increased difficulty with exposure to 
certain odors such as from perfumes, chemicals, foods and 
animals.  He continued to have an erythematous rash around 
his mouth.  A physician's note from this month stated that 
the veteran's weight loss was probably secondary to 
depression with psychotic features but that the veteran 
refused to believe that he has a mood disorder.  Furthermore, 
the physician stated that the veteran's clinical history is 
not compatible with symptoms suggestive of food allergy but 
that he could have allergic rhinitis with extrinsic asthma.  

An October 2004 neurobehavior physician note reports that an 
evaluation had been requested to determine if the veteran has 
a mood disorder versus an organic disorder.  During the 
interview the veteran reported his belief that immunizations 
received during his service in the Persian Gulf had caused 
his physical ailments.  He also reported that he was being 
treated by a non-VA holistic doctor who had given him 
multiple "detox" regimens upon which the veteran claimed to 
have spent hundreds to thousands of dollars.  These included 
patches for the bottom of his feet, vitamins, and other 
supplements.  The Board notes that the quotation marks are in 
the notes by the VA clinician.  The veteran also reported 
that he had spent more than five thousand dollars to get the 
amalgam fillings removed from his teeth, due to his belief 
that he has heavy metal poisoning in addition to new skin and 
food allergies.  

This note again reports that allergy testing had not revealed 
any food allergies.  The veteran also vaguely endorsed memory 
issues involving losing his keys, but was otherwise without 
subjective memory problems.  This physician stated "Of note, 
[patient] states through the interview that he is here trying 
to "reopen" his disability claim and is trying to be 
cooperative with his [primary physician's] requests for 
consults."

Neurological examination was normal, there were no subjective 
or objective memory problems, no errors in testing attention, 
mental control, language, calculation; and no praxis or 
executive function deficits.  Physical examination 
demonstrated a severely cachetic male with peculiar eating 
habits and poor compliance history.  No cognitive deficits 
were noted and no neurologic disorder was found.  Follow up 
with psychiatry was recommended.  

In October 2005, in a VA clinic note of record, the veteran 
reported that he felt better, attributing this to treatment 
by a private practitioner for heavy metal detoxification.  
The veteran expressed his belief that he was exposed to heavy 
metal from close proximity to ordinance.  

The Board finds the diagnoses and medical opinions contained 
in these VA service medical records to be highly probative as 
to the cause of the veteran's symptoms.  Furthermore, there 
is no reason to provide a medical examination in this case as 
he has been evaluated by medical professionals with expertise 
in a range of specialties and, thus, the record contains 
medical evidence likely more detailed and complete than would 
be obtained by a compensation and pension examination.  

Unlike Dr. J.S.'s diagnoses and opinions, which seem to have 
no rational basis and are offered without any supporting 
treatment records or diagnostic test results, the VA 
treatment records include diagnostic laboratory results and 
the rationally based opinions of many medical professionals, 
including practitioners in infectious disease, psychiatry, 
internal medicine, nutrition, and gastroenterology.  

The Board finds that all of these reports, as a whole, 
provide highly probative evidence against all of the 
veteran's claims. 

The VA psychiatric comments and diagnosis are persuasive.  
Obvious from the record, and consistent with the 
psychiatrist's comments, is that the veteran will not accept 
his psychiatric disorder but rather has chosen to pursue 
unsupported and theories of mercury toxicity and undetectable 
food allergies.  Apparently he has found others willing to 
sell him products consistent with his beliefs.  This, 
however, is not a basis for granting service connection in 
the face of overwhelming sound medical evidence that the 
veteran's symptoms are the result of diagnosed psychiatric 
disorder with no connection to service.  

Because the VA treatment records are rationale, contain 
logical reasoning based on diagnostic tests and accepted 
medical practices and are extensive and detailed, the Board 
affords those records considerable probative weight.  
Evidence contained in the VA treatment records outweigh the 
evidence provided by Dr. J.S.'s letter or other evidence that 
support these claims, including the veteran's lay statements.   

As to the veteran's opinions regarding the etiology of his 
symptoms, these lay opinions are not competent evidence.  .  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In a recent case, the Court of Appeals for the Federal 
Circuit has held that lay testimony is sufficient to provide 
diagnoses of medical disorders where such disorders may be 
diagnosed by unique or readily identifiable features.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Similarly, the 
Court has held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Establishing service connection under 38 C.F.R. § 3.317 
requires not a diagnosis but rather the absence of a 
diagnosis.  Hence, the holdings in Jandreau and Barr are not 
for application in this case.  

From this evidence, the Board concludes, consistent with the 
more probative medical evidence, that the veteran suffers 
from a psychiatric disorder and that his various reported 
physical symptoms, other than possibly his sebhorric 
dermatitis, arise from that disorder and otherwise from his 
diagnosed seasonal allergies.  As such, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has an undiagnosed illness or medically 
unexplained chronic multi- symptom illness.  Therefore, his 
appeal with regard to service connection for an undiagnosed 
illness or medically unexplained chronic multi- symptom 
illness must be denied.  

The Board now turns to whether his reported symptoms are 
otherwise related to his service.  As explained above, the 
preponderance of medical evidence of record shows that the 
veteran does not have a joint disorder or food allergies.  
The threshold element for establishing service connection is 
that the veteran has the claimed disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because 
the evidence shows that the veteran does not have food 
allergies or a joint disorder service connection must be 
denied for this claimed disabilities.  

Likewise, his claim for service connection for headaches must 
be denied as there is no evidence that his headaches had 
onset during service or for many years after separation from 
service and no evidence that his headaches are related to his 
service.  Hence, all evidence of record is against granting 
service connection for headaches.  

As to his diagnosed psychiatric disorder, all service medical 
evidence shows that this disorder did not have onset during 
his active service.  Post-service, there is no evidence of a 
psychiatric disorder until February 2003, years after 
service.  Treatment for this problem fails to indicate a 
connection between service and the current problem.  In fact, 
the post-service medical record, as a whole, is found to 
provide evidence against this claim, clearly indicating a 
disorder that began after service with no connection to 
service. 

The preponderance of the evidence shows that there is no 
etiological link between the veteran's service and his 
psychiatric disorder, the only connection being that the 
veteran's psychiatric disorder results in a belief that his 
physical symptoms are due to his service.  This is not a 
basis for granting service connection for his psychiatric 
disorder.  

Finally, the preponderance of service and post service 
evidence is against his claim for service connection for a 
skin disorder.  There is no showing of chronicity of his skin 
symptoms during service.  Nor is there any showing of 
continuity of symptomatology of those symptoms.  The fifteen 
year time period, from 1988 to 2003, without report of 
treatment for skin disease is evidence against a finding of 
continuity of symptomatology.  In rendering a determination 
on the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In summary, the service medical records and the overwhelming 
preponderance of post-service medical records provide 
evidence against all the veteran's claims, clearly indicating 
problems that began after service or do no exits.  Hence, his 
claims for entitlement to service connection for a joint 
disorder, headaches, food allergies, a skin disorder, an 
acquired psychiatric disorder, and an undiagnosed or 
mutisymptom medically unexplained illness must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the RO did not seek a medical examination or obtain a 
medical opinion.  The record contains clinical examinations 
of the veteran that provide sufficient competent medical 
evidence for the RO to have decided his claims and for the 
Board to decide his appeal.  For this reason, the Board 
declines to afford the veteran a VA examination or obtain a 
medical opinion.  Simply stated, there is sufficient 
competent medical evidence of record to make a decision on 
these claims, meeting the requirements of point four of the 
McLendon test for not providing a VA examination.  The post-
service medical record is unusually clear regarding the 
etiology of the veteran's problems.         

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted a letter from "J.S.", M.D. in support of his 
claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


